                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


CELIA ALFREDA BELL,                                  )
                                                     )
                      Plaintiff,                     )
                                                     )       JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )       CASE NO. 5:17-CV-166-D
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner of Social Security
pay to Plaintiff’s counsel, David P. Stewart, the sum of $16,000.00, sent to his office at P.O. Box
250, Hampstead, North Carolina 28443, and that Plaintiff’s counsel pay to Plaintiff the sum of
$4,997.00 and upon the payment of such sums, this case is dismissed with prejudice.


This Judgment Filed and Entered on August 19, 2021, and Copies To:
David P. Stewart                                     (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)
Mark J. Goldenberg                                   (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 19, 2021                              (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:17-cv-00166-D Document 38 Filed 08/19/21 Page 1 of 1
